Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With regard to claims 1; and 10, Li et al. (US 10973262) is the closest prior art of record regard to the instant invention of claims 1; and 10. However, Li does not teach: “wherein the micro-porous body comprises a first micro-porous body and a second micro-porous body, the heating element is disposed between the first micro-porous body and the second micro-porous body; the absorption surface is formed on the first micro-porous body, the atomization surface is formed on the second micro-porous body; a heat conductive rate of the first micro- porous body is higher than a heat conductive rate of the second micro-porous body”. The prior art of record fails to teach or fairly suggest these limitations as substantially described in claims 1; and 10. These limitations, in combination with the remaining limitations of claims 1; and 10, are neither taught nor suggested by the prior art of record, therefore claims 1; and 10 are allowable.
Claims 2-5; 7-9; and 11-14; 16-18 are respectively depending on claims 1; and 10 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831